Exhibit 10.5

SECOND AMENDMENT TO OFFICE LEASE
This SECOND AMENDMENT TO OFFICE LEASE ("Second Amendment") is made and entered
into as of the 29th day of February, 2012, by and between KILROY REALTY, L.P., a
Delaware limited partnership ("Landlord"), and BRIDGEPOINT EDUCATION, INC., a
Delaware corporation ("Tenant").
R E C I T A L S :
A.WHEREAS Landlord and Tenant entered into that certain Office Lease dated as of
January 31, 2008 (the "Office Lease"), as amended by that certain First
Amendment to Office Lease dated as of March 12, 2010 (the "First Amendment"),
pursuant to which Landlord currently leases to Tenant and Tenant currently
leases from Landlord approximately 142,217 rentable square feet of space (the
"Existing Premises") located within the building located and addressed at 13500
Evening Creek Drive North, San Diego, California (the "Building"). The Building
is part of the office building project commonly known as "Kilroy Sabre Springs."
The Office Lease and the First Amendment shall collectively be referred to as
the "Lease."
B.WHEREAS the Office Lease expressly provides that Tenant is obligated to lease
the entire Building, but up until March 1, 2012, Tenant will have been leasing a
lesser portion of space comprising the Existing Premises.
C.WHEREAS the parties wish to document the automatic addition to the Existing
Premises of that certain space containing approximately 5,316 rentable square
feet of space commonly known as Suite 100 and located on the first (1st) floor
of the Building (the "First Pacific Space"), as depicted on Exhibit A attached
hereto and made a part hereof, and thereby Tenant shall lease the entire
rentable square footage of the Building as expressly provided for in the Office
Lease (i.e., the entire Building shall have been fully delivered to the Tenant
and no other tenants shall be leasing space in the Building).
D.WHEREAS the parties desire to amend the Lease as hereinafter provided
A G R E E M E N T :
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
1.     Terms. All capitalized terms when used herein shall have the same
respective meanings as are given such terms in the Lease unless expressly
provided otherwise in this Second Amendment.
2.    Modification of the Premises. Landlord and Tenant hereby acknowledge and
agree that effective as of March 1, 2012, Tenant shall lease from Landlord and
Landlord shall lease to Tenant the First Pacific Space. Consequently, effective
upon March 1, 2012, the Existing Premises shall be increased to include the
First Pacific Space. Landlord and Tenant hereby acknowledge that upon such
addition of the First Pacific Space to the Existing Premises, the Premises shall
consist of the entire rentable square footage of the Building (i.e.,
approximately 147,533 rentable square feet of space) and the Building shall be a
single-tenant



[* * *] Confidential portions of this document have been redacted and filed
separately with the Commission.
- 1 -

--------------------------------------------------------------------------------



Building (as opposed to a multi-tenant Building). The Existing Premises and the
First Pacific Space may hereinafter collectively be referred to as the
"Premises."
3.    Base Rent. Notwithstanding any provision to the contrary in the Lease as
hereby amended, prior to March 1, 2012, Tenant shall continue to pay Base Rent
for the Existing Premises in accordance with the terms of the Lease. Commencing
on March 1, 2012, and continuing throughout the remainder of the Lease Term,
Tenant shall pay to Landlord monthly installments of Base Rent for the Premises
pursuant to the schedule set forth below. Accordingly, as of March 1, 2012, the
Base Rent Schedule set forth in Section 4 of the Summary of Basic Lease
Information attached to the Lease is, with respect to the period commencing on
March 1, 2012, hereby deleted and replaced with the following:
Period During 
Lease Term
Applicable
Square Footage
Monthly Installment 
of Base Rent
Monthly Rental Rate
per Rentable Square Foot
March 1, 2012 through June 30, 2012
147,533
[* * *]
[* * *]
July 1, 2012 through 
June 30, 2013
147,533
[* * *]
[* * *]
July 1, 2013 through 
June 30, 2014
147,533
[* * *]
[* * *]
July 1, 2014 through 
June 30, 2015
147,533
[* * *]
[* * *]
July 1, 2015 through 
June 30, 2016
147,533
[* * *]
[* * *]
July 1, 2016 through 
June 30, 2017
147,533
[* * *]
[* * *]
July 1, 2017 through 
July 31, 2018
147,533
[* * *]
[* * *]

4.    Tenant's Share. Notwithstanding any provision set forth in the Lease to
the contrary, effective as of March 1, 2012, Tenant's Share is to be determined
based on Tenant then-occupying the entire Building on a single-tenant basis.
Accordingly, notwithstanding any provision to the contrary contained in the
Lease, Tenant's Share shall equal 100.00%.
5.    First Pacific Space Improvements. Except as set forth in Section 9 of this
Second Amendment, Landlord shall not be obligated to provide or pay for any
improvement work or services related to the improvement of the First Pacific
Space, and Tenant shall accept the First Pacific Space in its presently
existing, "as-is" condition.
6.    Other Amounts, Percentages and Figures. Notwithstanding any provision to
the contrary set forth in the Lease, all other amounts, percentages and figures
based upon the smaller square footage of the Existing Premises shall, as of
March 1, 2012, be restored to the amounts, percentages and figures initially set
forth in the Office Lease, based on the Premises



[* * *] Confidential portions of this document have been redacted and filed
separately with the Commission.
- 2 -

--------------------------------------------------------------------------------



consisting of approximately 147,533 rentable square feet of space (i.e., the
entirety of the Building).
7.    Notices. Notwithstanding any provision to the contrary set forth in the
Lease, effective as of the date of this Second Amendment, any Notices to Tenant
must be sent, transmitted, or delivered, as the case may be, to the following
addresses:
Bridgepoint Education, Inc.
13500 Evening Creek Drive North, Suite 600
San Diego, California 92128
Facsimile No.: 858-408-2903
Attention: Kenny Lin
with a copy to:
Procopio, Cory, Hargreaves & Savitch LLP
525 B Street, Suite 2200
San Diego, CA 92101
Facsimile No.: 619.235.0398
Attention: Thomas W. Turner, Jr., Esq.
8.    No Broker. Landlord and Tenant hereby warrant to each other that they have
had no dealings with any real estate broker or agent in connection with the
negotiation of this Second Amendment, and that they know of no real estate
broker or agent who is entitled to a commission in connection with this Second
Amendment. Each party agrees to indemnify and defend the other party against and
hold the other party harmless from any and all claims, demands, losses,
liabilities, lawsuits, judgments, costs and expenses (including without
limitation reasonable attorneys' fees) with respect to any leasing commission or
equivalent compensation alleged to be owing on account of any dealings with any
real estate broker or agent, occurring by, through, or under the indemnifying
party. The terms of this Section 8 shall survive the expiration or earlier
termination of the term of the Lease, as hereby amended.
9.    Improvement Allowance Sunset Date. Notwithstanding any provision to the
contrary contained in the Lease, (i) the reference to "June 30, 2011" in Section
2.1 of the Work Letter attached to the Office Lease as Exhibit B (the "Work
Letter") shall be deleted and of no further force or effect as of the date of
this Second Amendment and such date shall be replaced with "December 31, 2012,"
(which December 31, 2012 date shall be referred to herein as the "Improvement
Allowance Sunset Date"), and therefore (ii) any unused portion of the
"Improvement Allowance" (as that term is defined in Section 2.1 of the Work
Letter) which has not been disbursed by Landlord pursuant to the terms of Work
Letter as of the date of this Second Amendment, shall be available for
disbursement pursuant to the terms, conditions and covenants of the Work Letter.
Notwithstanding any provision to the contrary contained in the Lease, Landlord
and Tenant expressly acknowledge and agree that any unused portion of the
Improvement Allowance remaining as of the Improvement Allowance Sunset Date,
shall remain with Landlord and Tenant shall have no further right thereto.
10.    No Further Modification. Except as specifically set forth in this Second
Amendment, all of the terms and provisions of the Lease shall remain unmodified
and in full force and effect.



[* * *] Confidential portions of this document have been redacted and filed
separately with the Commission.
- 3 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Second Amendment has been executed as of the day and
year first above written.
"LANDLORD"


KILROY REALTY, L.P.,
a Delaware limited partnership
By:    Kilroy Realty Corporation,
a Maryland corporation,
General Partner
By:      /s/ Brian Gallagher
        Its:    SVP
By:     /s/ John T. Fucci
        Its:    SVP Asset Management
"TENANT"
BRIDGEPOINT EDUCATION, INC.,
a Delaware corporation
By:     /s/ Daniel J. Devine
        Its:    CFO
By:    /s/ Kenny Lin
        Its:    VP, Real Estate










[* * *] Confidential portions of this document have been redacted and filed
separately with the Commission.
- 4 -

--------------------------------------------------------------------------------

Exhibit A



[floorplaneveningcreek.gif]

